Martin, X,

delivered the opinion of the court.
In this case, which originated in the Parish Court of Jefferson, the plaintiff seeks to recover a raft of timber, alleged to have been forcibly taken from him in the state of Arkansas, by the defendants, who brought it down to the town of Lafayette.
The defendant, Walker, filed a separate answer, denying all the facts alleged, and averring that he was the legal owner of the raft; he claimed damages in reconvention. The other defendants disclaimed any right to the raft. There was judgment for the plaintiff, and the defendant, Walker, appealed to the court of the first district, after an unsuccessful attempt to obtain a new. trial.
The District Court affirmed the judgment of the Parish Court, and the defendant took the second appeal. The case . 11 presents no question except that which relates to the ownership of the raft, and turns upon mere matters of fact. The *264appellant had the benefit of the testimony of his co-defendants, notwithstanding the opposition and bill of exceptions which the plaintiff took to the admission of that testimony. The evidence is multifarious, and somewhat contradictory ; and we have risen from a close examination of it with the impression, that the district judge correctly concluded, that ^e judgment of the Parish Court should be sustained.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.